DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a gas and/or liquid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 introduces the term “gas and/or liquid” in line 6, and the examiner suggests amending claim 4 to recite “the gas and/or liquid”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-8 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaniglia (US 2007/0029038 A1) in view of Hoffmann (US 2006/0070697 A1).
As to claim 1, Vaniglia discloses an improved automated fiber placement scoop (tow fingers 38) comprising; a scoop (tow fingers 38 as a whole) comprising a scoop body (upper part of tow fingers 38); and the scoop body including; at least one fin (lower part of fingers 38) positioned on a distal end of the scoop body.  See marked up Figures 2 and 6 below.

    PNG
    media_image1.png
    426
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    731
    media_image2.png
    Greyscale

Vaniglia, however, does not disclose an internal cavity further comprising a porous internal support structure shaped to allow gas and/or liquid to flow within the scoop body.  Additionally, 
However, Hoffmann discloses using an internal cavity further comprising a porous internal support structure shaped to allow gas and/or liquid to flow within the scoop body.  Paragraph 0030 teaches “a tubular bushing 102, of porous material, having a wall 104 defining an inner surface 106 and an outer surface 108 of the bushing 102.”  Paragraph 0031 teaches that “The bushing 102 is fabricated from a porous form of a material such as ceramic, sintered metal, carbon, or plastics such as UHMW polyethylene, ABS, HDPE, or LDPE, that provides small passageways 114 for a pressurized gas to flow through the wall 104 of the bushing 102 from the outer surface 108 to the inner surface 106 of the bushing 102. As gas flowing through the wall 104 exits the inner surface 106, as indicated by arrows 116, it lifts the tape 112 away from the inner surface 106 of the bushing 102 and acts as a gas bearing to support the tape 112 within the bore 110 without the necessity of having the tape 112 in contact with the inside surface 106 of the bushing.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized an internal cavity further comprising a porous internal support structure shaped to allow gas and/or liquid to flow within the scoop body in order in order to act as a support for the tape (or tow or fiber) without the necessity of having the tape, tow or fiber in contact with the scoop.

As to claim 2, Vaniglia discloses that the scoop comprises outer surface contouring.  See Figure 6 below.

    PNG
    media_image3.png
    395
    758
    media_image3.png
    Greyscale


As to claim 3, Vaniglia does not disclose at least one vent opening.
However, Hoffmann discloses and makes obvious at least one vent opening (inner flow channel 120).  See paragraph 0033, disclosing “[0033] One or more bushings 102, according to the invention, may be mounted in a frame 118, as shown in phantom lines in FIG. 3 for clarity of describing the bushing 102. The frame includes an inner flow channel 120 for supplying a flow of pressurized gas to the outer surface 108 of the bushing(s), as indicated in FIG. 3 by arrow 122. Certain portions of the bushing 102, such as the end surfaces 124, 126 of the bushing in the first exemplary embodiment, may be coated, glazed, impregnated, or otherwise treated to prevent leakage and for directing the gas into the bore 110 in a manner that promotes efficient and effective operation of the tape-guide and redirect apparatus 100, and in particular, effective and efficient guidance and support of the tape 112.”  See marked up Figure 3. 
    PNG
    media_image4.png
    541
    785
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized at least one vent opening for supplying a flow of pressurized gas as taught by Hoffmann.


As to claim 4, Vaniglia does not disclose that a gas and/or liquid enters the internal cavity via the at least one vent opening.
However, Hoffmann discloses and makes obvious that a gas and/or liquid enters the internal cavity via the at least one vent opening (inner flow channel 120).  See paragraph 0033, disclosing “[0033] One or more bushings 102, according to the invention, may be mounted in a frame 118, as shown in phantom lines in FIG. 3 for clarity of describing the bushing 102. The frame includes an inner flow channel 120 for supplying a flow of pressurized gas to the outer surface 108 of the bushing(s), as indicated in FIG. 3 by arrow 122. Certain portions of the bushing 102, such as the end surfaces 124, 126 of the bushing in the first exemplary embodiment, may be coated, glazed, impregnated, or otherwise treated to prevent leakage and for directing the gas into the bore 110 in a manner that promotes efficient and effective operation of the tape-guide and redirect apparatus 100, and in particular, effective and efficient guidance and support of the tape 112.”  See marked up Figure 3 above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized that a gas and/or liquid enters the internal cavity via the at least one vent opening for supplying a flow of pressurized gas as taught by Hoffmann.

As to claim 5, Vaniglia does not disclose a second vent opening.
However, Hoffmann also discloses a second vent opening.  See paragraph 0031, disclosing “As gas flowing through the wall 104 exits the inner surface 106, as indicated by arrows 116, it lifts the tape 112 away from the inner surface 106 of the bushing 102 and acts as a gas bearing to support the tape 112 within the bore 110 without the necessity of having the tape 112 in contact with the inside surface 106 of the bushing.”  See marked up Figure 3 above showing the second vent opening..
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a second vent opening in order to acts as a gas bearing to support the tape (or fiber or tow) as taught by Hoffmann.

As to claim 6, Vaniglia does not disclose that the gas and/or liquid leaves the internal cavity via the second vent opening.
However, Hoffmann also discloses that the gas and/or liquid leaves the internal cavity via the second vent opening.  See paragraph 0031, disclosing “As gas flowing through the wall 104 exits the inner surface 106, as indicated by arrows 116, it lifts the tape 112 away from the inner surface 106 of the bushing 102 and acts as a gas bearing to support the tape 112 within the bore 110 without the necessity of having the tape 112 in contact with the inside surface 106 of the bushing.”  See marked up Figure 3 above showing the second vent opening.  See marked up Figure 3 above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized that the gas and/or liquid leaves the internal cavity via the second vent opening in order to acts as a gas bearing to support the tape (or fiber or tow) as taught by Hoffmann.

As to claim 7, Vaniglia discloses a plurality of fins spaced apart and substantially parallel to one another along the distal end of the scoop body.  See marked up Figure 2 below.

    PNG
    media_image5.png
    391
    625
    media_image5.png
    Greyscale




As to claim 8, the finger 38 structure of Vaniglia as combined with Hoffmann would read on the limitation of spacing the plurality of fins along the distal end of the scoop body so that opposing edges of a tow passing under the scoop are not covered by a fin or other portion of the scoop.

As to claim 11, Vaniglia discloses an improved method for tow placement during an automated fiber placement process (see paragraph 0010, disclosing “a fiber placement head is generally designated by the reference numeral 10. The fiber placement head as shown has a material delivery path comprising number of upper odd numbered lanes 13 and a number of lower even numbered lanes 14 for material delivery that merge together at the compaction roller 16 to form a continuous web of material”) comprising; 
incorporating a scoop (tow fingers 38) into an automated fiber placement device (fiber placement head 10); employing the scoop to place at least one tow as part of the automated fiber placement process (see paragraph 0011, disclosing “Tow fingers 38 are provided to guide the fiber 21 into contact with the surface of the compaction roller 16 after the fiber has been cut and when the head is starting to lay a new course. The tow fingers 38 are positioned on both sides of the compaction roller 16 but are actuated to only brush against the compaction roller 16 on the side of the roller that is receiving tow from the clamp and restart mechanism 24 as explained more fully below.”), wherein the scoop comprises a scoop body (upper part of tow fingers 38) that includes at least one fin (lower part of fingers 38) positioned on a distal end of the scoop body.  See marked up Figures 2 and 6 below.

    PNG
    media_image1.png
    426
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    731
    media_image2.png
    Greyscale


Vaniglia, however, does not disclose introducing a gas and/or liquid flow into an internal cavity of the scoop body, wherein the internal cavity further comprises a porous internal support structure shaped to allow the gas and/or liquid to flow within the internal cavity of the scoop.
However, Hoffmann discloses introducing a gas and/or liquid flow into an internal cavity of the scoop body, wherein the internal cavity further comprises a porous internal support structure shaped to allow the gas and/or liquid to flow within the internal cavity of the scoop.  Paragraph 0030 teaches “a tubular bushing 102, of porous material, having a wall 104 defining an inner surface 106 and an outer surface 108 of the bushing 102.”  Paragraph 0031 teaches that “The bushing 102 is fabricated from a porous form of a material such as ceramic, sintered metal, carbon, or plastics such as UHMW polyethylene, ABS, HDPE, or LDPE, that provides small passageways 114 for a pressurized gas to flow through the wall 104 of the bushing 102 from the outer surface 108 to the inner surface 106 of the bushing 102. As gas flowing through the wall 104 exits the inner surface 106, as indicated by arrows 116, it lifts the tape 112 away from the inner surface 106 of the bushing 102 and acts as a gas bearing to support the tape 112 within the bore 110 without the necessity of having the tape 112 in contact with the inside surface 106 of the bushing.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized introducing a gas and/or liquid flow into an internal cavity of the scoop body, wherein the internal cavity further comprises a porous internal support structure shaped to allow the gas and/or liquid to flow within the internal cavity of the scoop in order to act as a support for the tape (or tow or fiber) without the necessity of having the tape, tow or fiber in contact with the scoop.

As to claim 12, Vaniglia discloses that wherein the scoop is curved to engage with a roller of the automated fiber placement process.  See figures 2 and 6, showing a curve in the tow fingers 38 that match with compaction roller 16.

As to claim 13, Vaniglia discloses that the scoop comprises outer surface contouring.  See Figure 6 below.

    PNG
    media_image3.png
    395
    758
    media_image3.png
    Greyscale


As to claim 14, Vaniglia does not disclose that the scoop includes at least one vent opening.
However, Hoffmann discloses and makes obvious at least one vent opening (inner flow channel 120).  See paragraph 0033, disclosing “[0033] One or more bushings 102, according to the invention, may be mounted in a frame 118, as shown in phantom lines in FIG. 3 for clarity of describing the bushing 102. The frame includes an inner flow channel 120 for supplying a flow of pressurized gas to the outer surface 108 of the bushing(s), as indicated in FIG. 3 by arrow 122. Certain portions of the bushing 102, such as the end surfaces 124, 126 of the bushing in the first exemplary embodiment, may be coated, glazed, impregnated, or otherwise treated to prevent leakage and for directing the gas into the bore 110 in a manner that promotes efficient and effective operation of the tape-guide and redirect apparatus 100, and in particular, effective and efficient guidance and support of the tape 112.”  See marked up Figure 3 below.

    PNG
    media_image4.png
    541
    785
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized at least one vent opening for supplying a flow of pressurized gas as taught by Hoffmann.

As to claim 15, Vaniglia does not disclose that the gas and/or liquid enters the internal cavity via the at least one vent opening.
However, Hoffmann discloses and makes obvious that a gas and/or liquid enters the internal cavity via the at least one vent opening (inner flow channel 120).  See paragraph 0033, disclosing “[0033] One or more bushings 102, according to the invention, may be mounted in a frame 118, as shown in phantom lines in FIG. 3 for clarity of describing the bushing 102. The frame includes an inner flow channel 120 for supplying a flow of pressurized gas to the outer surface 108 of the bushing(s), as indicated in FIG. 3 by arrow 122. Certain portions of the bushing 102, such as the end surfaces 124, 126 of the bushing in the first exemplary embodiment, may be coated, glazed, impregnated, or otherwise treated to prevent leakage and for directing the gas into the bore 110 in a manner that promotes efficient and effective operation of the tape-guide and redirect apparatus 100, and in particular, effective and efficient guidance and support of the tape 112.”  See marked up Figure 3 above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized that a gas and/or liquid enters the internal cavity via the at least one vent opening for supplying a flow of pressurized gas as taught by Hoffmann.

As to claim 16, Vaniglia does not disclose that the scoop includes a second vent opening.
However, Hoffmann also discloses a second vent opening.  See paragraph 0031, disclosing “As gas flowing through the wall 104 exits the inner surface 106, as indicated by arrows 116, it lifts the tape 112 away from the inner surface 106 of the bushing 102 and acts as a gas bearing to support the tape 112 within the bore 110 without the necessity of having the tape 112 in contact with the inside surface 106 of the bushing.”  See marked up Figure 3 above showing the second vent opening..
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the scoop includes a second vent opening in order to acts as a gas bearing to support the tape (or fiber or tow) as taught by Hoffmann.

As to claim 17, Vaniglia does not disclose that the gas and/or liquid leaves the internal cavity via the second vent opening.
However, Hoffmann also discloses that the gas and/or liquid leaves the internal cavity via the second vent opening.  See paragraph 0031, disclosing “As gas flowing through the wall 104 exits the inner surface 106, as indicated by arrows 116, it lifts the tape 112 away from the inner surface 106 of the bushing 102 and acts as a gas bearing to support the tape 112 within the bore 110 without the necessity of having the tape 112 in contact with the inside surface 106 of the bushing.”  See marked up Figure 3 above showing the second vent opening.  See marked up Figure 3 above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized that the gas and/or liquid leaves the internal cavity via the second vent opening in order to acts as a gas bearing to support the tape (or fiber or tow) as taught by Hoffmann.

As to claim 18, Vaniglia discloses that the scoop comprises a plurality of fins spaced apart and substantially parallel to one another along the distal end of the scoop body.  See marked up Figure 2 below.

    PNG
    media_image5.png
    391
    625
    media_image5.png
    Greyscale


As to claim 19, the figure 38 structure of Vaniglia reads on the limitation of spacing the plurality of fins along the distal end of the scoop body so that opposing edges of a tow passing under the scoop are left uncovered by a fin or other portion of the scoop.


Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaniglia (US 2012/0222810 A1) and Hoffmann (US 2006/0070697 A1) as applied to claims 1-8 and 11-19 above, and further in view of Barr (US 5,979,531 A)

As to claim 9, Vaniglia and Hoffmann does not disclose that the flow of the gas and/or liquid into the internal cavity is adjusted to maintain a prescribed temperature for the scoop.
However, Barr discloses and makes obvious that the flow of the gas and/or liquid into the internal cavity is adjusted to maintain a prescribed temperature for the scoop.  
Barr discloses in column 6, lines 25-53 that:
A cooler 102 is provided to cool the tows 15 as they pass through the add and cut modules 22, 24 to improve the material handling characteristics of the tows and thereby prevent the tows from becoming tacky and sticking to the rollers and guides, and to prevent resin buildup on the machine parts (FIG. 4). At lower temperatures most thermoset resins are stiffer and less tacky than at room temperature. The cooling of the tows 15 improves the quality, reliability and ease of operation of the fiber placement head 12. The cooling is accomplished by blowing cold air over various parts of the feed assembly 16 and passing cold air through the center block 42 and applicator assembly 26. Cold air is passed from the center block 42 into the applicator assembly 26 via holes 97 (FIGS. 4 and 8). The cooler 102 preferably maintains the tow material at a temperature less than 40.degree. F. An electronic controller (not shown) is preferably provided to monitor the temperature within the feed assembly 16 and to turn the cooler on and off as required. Vortex coolers may be used to blow cold air (e.g., 15.degree. F.) onto brass cooling rollers (not shown) located upstream from the add and cut modules 22, 24. The rollers contact the tows 15 and cool the tows as they move past the rollers. The coolers 102 may also blow directly onto the clamping devices 72, add rollers 80 and knives 94 to cool the tows 15 as they pass these components. The cooling may also be accomplished by enclosing and applying air conditioning to sections of the fiber placement head 12, or by running a cooled gas or liquid (e.g., nitrogen) through the fiber placement head.

Barr also discloses in column 8, lines 3-26 that: 
A heater 154 is located on the feed assembly and has an outlet 156 located near the forward end 18 of the feed assembly 16 (FIGS. 4 and 9). The applicator assembly 26 includes a heater manifold 158 for receiving hot air from the heater and distributing hot air to the surface S (FIGS. 3 and 8). The hot air heats the surface S immediately prior to applying the tows 15 to increase the tackiness of the tows and promote tow adhesion. The manifold 158 includes first and second rearwardly-facing inlets 160, 162 for receiving hot air from the heater outlet and a forwardly-facing outlet 164 for directing hot air onto the surface S. The first inlet 160 of the manifold 158 is positioned for alignment with the heater outlet 156 when the applicator assembly 26 is in its first position for laying tows 15 in the stated first direction, and the second manifold inlet 162 is positioned for alignment with the heater outlet 156 when the applicator assembly is in its second position for laying tows in the stated second direction. The heater 154 is preferably operable to heat the surface to 100-150.degree. F. for toughened epoxy resin systems and 300-900.degree. F. for thermoplastic and polyimide materials. The temperature is preferably monitored by the system control unit which also turns the heater 154 on and off. Infrared heaters, laser heaters or a heated compaction device may also be used.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the flow of the gas and/or liquid into the internal cavity is adjusted to maintain a prescribed temperature for the scoop in order to improve the material handling characteristics of the tape (or fiber or tow) and to ensure appropriate temperatures during laying down as taught by Barr. 

As to claim 20, Vaniglia and Hoffmann does not disclose adjusting a flow of the gas and/or liquid into the internal cavity to maintain a prescribed temperature for the scoop.
However, Barr discloses and makes obvious adjusting a flow of the gas and/or liquid into the internal cavity to maintain a prescribed temperature for the scoop.
Barr discloses in column 6, lines 25-53 that:
A cooler 102 is provided to cool the tows 15 as they pass through the add and cut modules 22, 24 to improve the material handling characteristics of the tows and thereby prevent the tows from becoming tacky and sticking to the rollers and guides, and to prevent resin buildup on the machine parts (FIG. 4). At lower temperatures most thermoset resins are stiffer and less tacky than at room temperature. The cooling of the tows 15 improves the quality, reliability and ease of operation of the fiber placement head 12. The cooling is accomplished by blowing cold air over various parts of the feed assembly 16 and passing cold air through the center block 42 and applicator assembly 26. Cold air is passed from the center block 42 into the applicator assembly 26 via holes 97 (FIGS. 4 and 8). The cooler 102 preferably maintains the tow material at a temperature less than 40.degree. F. An electronic controller (not shown) is preferably provided to monitor the temperature within the feed assembly 16 and to turn the cooler on and off as required. Vortex coolers may be used to blow cold air (e.g., 15.degree. F.) onto brass cooling rollers (not shown) located upstream from the add and cut modules 22, 24. The rollers contact the tows 15 and cool the tows as they move past the rollers. The coolers 102 may also blow directly onto the clamping devices 72, add rollers 80 and knives 94 to cool the tows 15 as they pass these components. The cooling may also be accomplished by enclosing and applying air conditioning to sections of the fiber placement head 12, or by running a cooled gas or liquid (e.g., nitrogen) through the fiber placement head.

Barr also discloses in column 8, lines 3-26 that: 
A heater 154 is located on the feed assembly and has an outlet 156 located near the forward end 18 of the feed assembly 16 (FIGS. 4 and 9). The applicator assembly 26 includes a heater manifold 158 for receiving hot air from the heater and distributing hot air to the surface S (FIGS. 3 and 8). The hot air heats the surface S immediately prior to applying the tows 15 to increase the tackiness of the tows and promote tow adhesion. The manifold 158 includes first and second rearwardly-facing inlets 160, 162 for receiving hot air from the heater outlet and a forwardly-facing outlet 164 for directing hot air onto the surface S. The first inlet 160 of the manifold 158 is positioned for alignment with the heater outlet 156 when the applicator assembly 26 is in its first position for laying tows 15 in the stated first direction, and the second manifold inlet 162 is positioned for alignment with the heater outlet 156 when the applicator assembly is in its second position for laying tows in the stated second direction. The heater 154 is preferably operable to heat the surface to 100-150.degree. F. for toughened epoxy resin systems and 300-900.degree. F. for thermoplastic and polyimide materials. The temperature is preferably monitored by the system control unit which also turns the heater 154 on and off. Infrared heaters, laser heaters or a heated compaction device may also be used.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have performed adjusting a flow of the gas and/or liquid into the internal cavity to maintain a prescribed temperature for the scoop in order to improve the material handling characteristics of the tape (or fiber or tow) and to ensure appropriate temperatures during laying down as taught by Barr.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaniglia (US 2012/0222810 A1) and Hoffmann (US 206/0070697 A1) as applied to claim 1-8 and 11-19 above, and further in view of Cottrell (US 2018/0104863 A1).
As to claim 10, Vaniglia and Hoffman does not disclose that the scoop is additively manufactured.
However, paragraph 0002 discloses that Cottrell “is directed to molds and tooling, more specifically tooling for composite materials, and even more specifically, an increased utility composite tooling fabricated using additive manufacturing.”  Thus, Cottrell teaches that it is known to additively manufacture composite tooling.  Paragraph 0005 teaches that “As discussed herein, tools formed using additive manufacturing techniques, in comparison, can be produced in equal to lesser times than the above techniques, and provide a lower cost and weight while minimizing wasted material. That is, a properly designed printed thermoplastic material tool only requires the material necessary to produce the final net shape (i.e., there is no waste due to, for example, trimming). Accordingly, a need exists for a composite tooling system and method using additive manufacturing techniques, such as a printed thermoplastic material tool.”  Paragraphs 0048-49 and 0055-56 teaches that:
[0048] Disclosed herein is an increased utility tool fabricated using additive manufacturing techniques to yield a printed thermoplastic material tool. Additive manufactured tooling is beneficial to composite material tooling in that it provides the ability to rapidly produce and iterate printed thermoplastic material tools at a minimal cost. That is, additive manufacturing reduces lead-time and monetary costs for tooling, while allowing for features not possible with traditional subtractive manufacturing, i.e., the successively cutting material away from a solid block of material. For rapid prototyping, reducing the lead-time and cost facilitates aggressive schedules and budgets, while also making iteration less costly. As a result, for production parts, this reduces master mold costs and lead times, while providing relatively inexpensive disposable tooling and trim fixtures. Indeed, once the tool design is finalized, additive manufacturing techniques may be employed to produce the printed thermoplastic material tool, whether the printed thermoplastic material tool is needed in small or large quantities.
[0049] Additive manufacturing processes also allow for implementation of unique features into the printed thermoplastic material tool, which are not possible with traditional subtractive manufacturing methods. For example, internal pathways and complex structures can be realized in the tool design to increase functionality thereof. For a printed thermoplastic material tool, integrated features, including conduits to embed thermocouples, may be provided under (and/or adjacent to) the tooling surface without affecting the composite structure itself. Indeed, passages printed into the printed thermoplastic material tool can be used to more quickly and evenly heat or cool the printed thermoplastic material tool as needed, thus more quickly and evenly heat or cool the composite part as needed. Further, indexing features can be easily added to tool designs and printed to facilitate the assembly of multi-piece printed thermoplastic material tools as well as to aid in final trim and drill.
[0055] As illustrated, the single piece tool 102 may be a unitary structure with a plurality of internal pathways, channels, or other hollow spaces, such as manifolds 108 and conduits 110, 114. Specifically, two internal manifolds 108 are illustrated running lengthwise along the base (i.e., lower portion) of the single piece tool 102, while ten conduits 110 (five on each side) are illustrated running lengthwise along the upper sides of the single piece tool 102. The internal pathways, channels, and/or other hollow spaces are preferably created during formation of the design model for the printed thermoplastic material tool via a modeling program. Therefore, once the design model for a given printed thermoplastic material tool is created, iterations may be readily generated.
[0056] The internal manifolds 108 and conduits 110 are provided within the single piece tool 102 and may be used to provide a number of functions. For example, the internal manifolds 108 and conduits 110 may allow for the transfer of hot and/or cold fluid (e.g., a gas or liquid); thereby more evenly heating or cooling the single piece tool 102 from within the structure. The hot and/or cold fluid may be provided in either a gaseous or a liquid form. For example, suitable gasses may include air (i.e., a mixture of oxygen, nitrogen, and other gases) and Freon, while suitable liquids may include water, glycols, deionized water, dielectric fluids (e.g., Fluorinert, polyalphaolefin), etc. That is, the internal manifolds 108 and conduits 110 may be used to regulate the temperature of the single piece tool 102 at a predetermined value (or within a predetermined temperature range) to mitigate warping of the single piece tool 102, to mitigate CTE expansion, and to mitigate degradation of the single piece tool 102 over multiple cure cycles. As can be appreciated, the temperature may be regulated to ensure that the single piece tool 102 is not damaged due to overheating. More importantly, however, the temperature may be regulated to ensure that the composite structure 104 is cured at the appropriate temperature. For example, the temperature of the composite structure 104 may be uniform in both the planar dimension and thickness. Accordingly, the internal passages may be configured to control the temperature of the composite part during the cure process.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the scoop is additively manufactured because Cottrell teaches that additive manufacturing processes also allow for implementation of unique features into the printed thermoplastic material tool, which are not possible with traditional subtractive manufacturing methods and because additive manufactured tooling is beneficial to composite material tooling in that it provides the ability to rapidly produce and iterate printed thermoplastic material tools at a minimal cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK